HALL, Judge.
The facts and legal issues involved in this case are substantially identical to those involved in the case of American Finance Corporation of Coushatta, Inc. v. Small, La.App., 250 So.2d 768, also decided this date. Therein we held that Act 242 of 1970 amending R.S. 13:3881 (1) to provide an increased exemption from seizure of a portion of a debtor’s wages does not apply to or affect pre-existing garnishment judgments. We reach the same result here.
In May, 1969, appellant, American Finance Corporation of Natchitoches, Inc., obtained a default judgment against ap-pellees, Claude and Dorothy J. Allen, for the balance due on a promissory note. Subsequently, in November, 1969, a garnishment judgment was rendered ordering the Red River Parish School Board, Claude Allen’s employer, to withhold that percentage allowed by law, of all wages, salaries, and commissions paid to the employee, until the judgment forming the basis of the garnishment has been fully paid, the said withholdings to be remitted to the sheriff of Red River Parish. The garnishment judgment further provided that the withholdings shall in no way encroach upon the minimum amount exempt by law.
In February, 1971, the appellees filed a rule to show cause why the garnishment judgment should not be amended to conform to the provisions of R.S. 13:3881 (1), as amended by Act 242 of 1970. Judgment was rendered by the District Court modifying the garnishment judgment and granting an exemption from garnishment in accordance with the amended statute. From that judgment American Finance appealed.
For the reasons assigned in our opinion in the Small case, appellees are not entitled to a modification of the garnishment judgment in this case.
The judgment of the District Court modifying the garnishment judgment previously rendered is reversed, and there is judgment in favor of American Finance Corporation of Natchitoches, Inc., defendant in rule, and against Claude Allen and Dorothy J. Allen, plaintiffs in rule, rejecting the demands of plaintiffs in rule at their cost.
Reversed and rendered.